DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radii and layers of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “is” in lines 2 and 3. The claim should be amended for clarity to specify what “is” refers to.
Claim 9 states “or a spherical ball is coupled to the piston body”. Claim 4 already claims a piston ball. So this limitation appears to add a second spherical ball. This is not only inconsistent with the specification as filed, but also this does not appear to make logical sense when read in light of the specification as filed. See MPEP 2173.03: "A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).".
 	Claim 10 states “the cylinder rooms are configured in several room layers arranged with different radii around the shaft-coupling groove”. As shown in applicant’s Fig 3, the cylinder rooms 55 appear to be all at the same radius around 52. And there appears to be no layers. Therefore given these inconsistencies between the claimed invention and the disclosure, when read in light of the specification, the intended scope of claim 10 is unclear. See MPEP 2173.03: "A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).".
	Claim 3 is rejected based on its dependency to claim 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event that this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valentin US 4615257 in view of Marx US 4723894 as evidenced by Shin KR 19990020034 A published 1999.
Valentin discloses:
1.  A fluid pump (see e.g. Fig 1), comprising: a housing 21 having an operation space (inside 21) and having connection ports 25 disposed at a side in the operation space to discharge working fluid and suctioning working fluid from the outside;  a swash plate 7 coupled to the housing at an opposite side to the connection ports and having an inclined surface on a top facing the operation space (see Fig 1A);  a cylinder block 2 disposed in the operation space to be rotated by a driving shaft 1 and having several cylinder rooms 3 therein that extend in parallel with the driving shaft;  piston units 4 inserted at least partially in the cylinder rooms to revolve with the cylinder block and compressing or suctioning working fluid while moving up and down on the inclined surface of the swash plate with one protruding end thereof in contact with the inclined surface of the swash plate (see Fig 1A);  
Valentin does not disclose elastic members coupled to upper portions of the piston units that face the connection ports, and elastically supporting the piston units toward the swash plate. 
In Fig 3, Marx discloses a swash plate/wobble plate pump with bellows style pistons comprising elastic members (bellows 16, 17, or 18) coupled to upper portions of the piston units (leftmost portions of 40, 41, 42 in Fig 3) that face the connection ports (44a and 44b for each bellows as in Fig 6), and elastically supporting the piston units toward the swash plate 27 (see col 2 lines 58-68).

Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a simple substitution of one know piston body (bellows style piston bodies as taught by Marx) for another (solid piston body 4 of Valentin) in the system of Valentin (wherein the piston body of Marx [e.g. 18, 40 of Marx] would replace the piston body 4 of Valentin) to gain the benefit of e.g. reducing the amount of wobble plate tilt for full pumping action as taught by Thompson in col 1 lines 33-34 and/or to “PREVENTING FLUID FROM BEING LEAKED BY INSTALLING A RUBBER BELLOWS INSTEAD OF A METAL PISTON” as evidenced by Shin in the title and “the total weight of the pump can be reduced” as evidenced by Shin in the summary section. 
Valentin as modified above discloses:
 2.  The fluid pump of claim 1, wherein the elastic member (16, 17, 18 of Marx) has a fluid space having an end being open toward the connection ports (44a and 44b for each bellows as in Fig 6 of Marx), is compressed to reduce volumes of the fluid space when the piston unit is moved up on the swash plate (27 of Marx), and is elastically restored to increase the volume of the fluid space when the piston unit is moved down on the swash plate (27 of Marx). 
3.  The fluid pump of claim 2, wherein the elastic member has prominences and depressions on an outer surface and the prominences and depressions are continuously formed 
4.  The fluid pump of claim 1, wherein the piston unit comprises: a piston body (40, 41, 42 of Marx) extending in an up-down movement direction of the piston unit; and a piston ball having a curved outer shape and connected to an end of the piston body (see the connectors 5 of Valentin which are attached to the piston body [e.g. 18, 40 of Marx as per the simple substitution rejection in claim 1] to couple the piston body to the slipperpads 6 engaging the swashplate 7 of Valentin, wherein Shin discloses evidence it is known to use balls 9a, 9b on the end of a bellows piston in a swashplate pump). 
6.  The fluid pump of claim 1, wherein the elastic member comprises: an upper end (left end of 16, 17, 18 in Fig 3 of Marx) disposed at an upper portion facing the connection ports (44a and 44b for each bellows as in Fig 6 of Marx) and having an inlet of the fluid space (inside of bellows 16, 17, 18); a lower end disposed opposite to the upper end and being in close contact with the top of the piston body of the piston unit (16, 17, 18 contact 40, 41, 42, respectively, in Fig 3 of Marx); and a compressive body connecting the upper and the lower end to each other and configured to change the volume of the fluid space in the elastic member by being compressed or restored (body of 16, 17, 18 in Fig 3 of Marx). 
9.  The fluid pump of claim 4, wherein the piston ball of the piston unit is integrally formed with the piston body or a spherical piston ball is coupled to the piston body (see the connectors 5 of Valentin which are coupled to the piston body [e.g. 18, 40 of Marx as per the simple substitution rejection in claim 1] to couple the piston body to the slipperpads 6 engaging 
10.  The fluid pump of claim 1, wherein the piston units are respectively inserted in the cylinder rooms (as shown in Fig 1 of Valentin where piston bodies e.g. 18 , 40 of Marx would be substituted for the piston bodies 4 Valentin as evidenced by Shin where bellows piston 13a, 13b are inserted in cylinders 2a, 2b of a swashplate pump) formed around a shaft-coupling groove formed at a center of the cylinder block (hole in 2 of Valentin that receives shaft 1 of Valentin as shown in Fig 1) and the cylinder rooms are configured in several room layers arranged with different radii around the shaft-coupling groove (This limitation is not understood because, as shown in Fig 3 of applicant’s specification, the cylinder bores 55 all appear to be at the same radius around the shaft coupling groove 52. As best understood, see Fig 1 of Valentin where cylinders 3 are located in 2 around the hole which receives the shaft 1 in the same general manner as shown in applicant’s Fig 3. Therefore, as best understood, Valentin meets the limitations of the claim).

Allowable Subject Matter
Claim 5, and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892 including Thompson US 2889781 which shows a swash plate bellows pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thomas Fink/             Examiner, Art Unit 3746